ZEHMER, Judge.
John Savary Dame was charged with and convicted of conspiracy to sell or deliver LSD in violation of sections 777.04(3) and 893.13(l)(a), Florida Statutes, and delivery of LSD to a person under the age of 18 years or hire of a person under the age of 18 years as an agent or employee in the sale or delivery of LSD in violation of section"893.13(l)(c), Florida Statutes. The sole issue Dame raises on appeal is whether the trial court erred in denying his motion to dismiss the charges based on section 893.13 on the ground that Chapter 87-243, Laws of Florida, the enacting legislation for section 893.13, violates the one-subject rule contained in Article III, Section 6, of the Florida Constitution. Both the second and fourth district courts have considered this question and have determined that Chapter 87-243, Laws of Florida, did not violate the one-subject rule of the Florida Constitution and thus section 893.13, Florida Statutes, is constitutional. Blankenship, et al. v. State, 545 So.2d 908 (2d DCA 1989); State v. Burch, 545 So.2d 279 (4th DCA, 1989). We affirm the trial court’s denial of Dame’s motion to dismiss on the ground *1039that the statute is constitutional, following Blankenship and Burch, and certify the following question to the supreme court:
DOES SECTION 893.13, FLORIDA STATUTES (1987), VIOLATE THE • ONE-SUBJECT RULE OF THE FLORIDA CONSTITUTION?
AFFIRMED.
JOANOS and THOMPSON, JJ., concur.